DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2020 has been entered.

Election/Restrictions
Newly submitted claim 68 is directed to an invention that lacks unity with the invention originally claimed (and set forth as Groups I-VI in the restriction requirement dated April 10, 2019) for the following reasons:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 68 and the originally filed claims lack unity of invention because even though the inventions of these groups require the technical feature of a transparency-modifiable film comprising a polysiloxane and nanoparticles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Basu et al. (Superhydrophobic oleophobic PDMS-silica nanocomposite coating). 
Basu (Page 41) teaches a coating comprising polydimethylsiloxane and silica nanoparticles. The use as a transparency-modifiable film is an intended use of the film. Given that the film comprises the same components as in the instant case, it would be transparency modifiable in the same manner as in the instant case. Thus, the common technical feature of the Groups is not a “special” technical feature in light of the teachings of Basu.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 68 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claims 1, 4, 6, 9-12, 15, 19, 20, 25 and 65-67 are currently being examined.
Drawings and Specification
The drawings were received on June 2, 2020.  These drawings are acceptable. Due to the amendments to the Drawings and Specification regarding these drawings (filed June 2, 2020), the objections to the Drawings and the Specification from the January 2, 2020 Office Action are withdrawn.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the claim now includes the limitation that the hydrophobic groups can comprise aliphatic groups. However, while the Specification (Paragraph 49) discloses fluorinated aliphatic groups, the only non-fluorinated aliphatic groups disclosed are alkyl groups. Since the terminology “aliphatic” would encompass alkanes, alkenes and alkynes, this is broader than the disclosed alkyl groups. Thus, the subject matter of this claim is not supported by the Specification as filed.

Claim Rejections - 35 USC § 103
Claims 1, 6, 9-12, 15, 19, 20 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Manca et al. (US 2010/0040867) in view of Nun et al. (US 2003/0147932).
Regarding claims 1, 6, 9-11, 19, 20, 66 and 67, Manca (Paragraph 16) teaches a layer comprising hydrophobic microparticles in a resin. At least a part of the microparticles are at least partially incorporated in the lower layer (Paragraph 16). Further, Manca Paragraph 28) teaches that the curing of the resin matrix in which the particles are dispersed binds the particles to the lower layer, and the layer can be likened to a single continuous layer of resin with the hydrophobic microparticles incorporated in its surface. The microparticles can have a diameter between 5 nm and 5 microns (Paragraph 20). This range is considered to be nanoparticles in the instant application.  Thus, given the above description of the dispersion and incorporation of the particles in the resin, this layer comprises a mixture of resin and nanoparticles. Still further, Manca (Paragraph 44) teaches the formation of a layer containing both PDMS and functionalized silica. The resin of the layer can be a polysiloxane, such as polydimethylsiloxane (PDMS) (Paragraphs 16-17 and 26). The particles can be silica particles grafted with an organic shell where of the R groups can be a linear or branched halogen-substituted C1-C30 alkyl chain (encompasses fluorinated aliphatic groups) or aliphatic or aromatic groups (Paragraphs 20-21). The transmittance of Example 3 (Paragraphs 43-45) is shown in Figure 5 and has a transmittance value above 90% for all of the visible spectrum. This example includes hydrophobic functionalized silica in PDMS.

However, given that the polysiloxane and the nanoparticles can be the same materials as in the instant application including functionalization of the nanoparticles by the same hydrophobic groups and that the layer can be formed in the same manner as in the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Manca would encompass materials that would have the same properties as in the instant case (including substantially similar refractive indices and Young’s modulus that is at least one order of magnitude different) and that would react to a stressed state in the same manner as in the instant case.
Manca does not limit the thickness of the coating or the layer thicknesses, but does detail numerous coating methods (Paragraphs 30-32) including spray coating the layers including the hydrophobic particle layer.
Nun (Paragraph 2) teaches self-cleaning surfaces including hydrophobic particles. The coating of Nun can be formed by spraying a preferably 1 to 200 micron first layer that then adheres to the hydrophobic particles also applied by spraying (Paragraphs 46-47). The particles form a structured surface with elevations of preferably 50 to 200 nm (Paragraph 57). The coating provides a self-cleaning surface while still maintaining transparency (Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating thicknesses of Nun, for the coating 
Regarding claim 12, the nanoparticles are incorporated at the surface of the layer (Paragraph 28 and Figure 1). 
Regarding claim 15, the film can comprise a second layer (Example 3 and Figure 1).
Regarding claim 65, the composite film being in the second, more stressed state is an intended use of the film. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The film of Manca in view of Nun, would be capable of being in a stressed state. 

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Manca et al. (US 2010/0040867) in view of Nun et al. (US 2003/0147932) as applied to claim 1 above, and further in view of Barthel et al. (US 5,591,797).
As stated above, Manca, using the thickness values of Nun, teaches a composite film that meets the limitations of claim 1.
Regarding claim 4, Manca (Paragraphs 25 and 26) teaches that the resin can be crosslinked using a crosslinking agent, but does not specify the degree of crosslinking.
Barthel (Column 1, line 56 through Column 2, line 4) teaches silicone materials with silica particles that does not lead to opacity of the silicone. Barthel (Column 6, line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the type and amount of crosslinking agent of Manca, in the manner as taught by Barthel, since Barthel teaches this as part of forming polysiloxanes for transparent coatings containing silica. Such adjustment would encompass lightly crosslinking the polysiloxane.
Regarding claim 25, Manca (Paragraph 27) teaches that the upper layer can be formed from successive depositions of different compositions. Manca further teaches that the particles used in the layers can be other metal oxides and lists some example metal oxides (Paragph 20).
Manca does not limit the metal oxides to those disclosed.
Barthel (Column 8, lines 16-28) teaches additional fillers that can be used in transparent coatings include other metal oxides such as quartz or zinc oxide in additional to the titanium or aluminum oxides taught by Manca.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the quartz or zinc oxide of Barthel, as the metal oxide of Manca, since Barthel teaches these as functionally equivalent fillers to those of Manca. Both quartz and zinc oxide can exhibit piezoelectric properties.

Claims 1, 6, 9, 19 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hagl et al. (Tensile Loading of Silicone Point Supports – Revisited) with evidence provided by Drass et al. (Stress whitening effects in transparent structural silicone adhesives).
Regarding claims 1, 6, 9, 19 and 65, Hagl (Section 2) teaches testing 1 mm thick films of Transparent Structural Silicone Adhesive (TSSA). The material stress whitens due to micro-voids formed at the polymer filler interface (Section 2, last paragraph of second page). This stress whitening phenomenon is reversible (top of third page). The film has high transparency (Section 2, second page). While Hagl does not explicitly state the film transmits at least 90% of light in the unstressed state, given this high transparency, it would meet this value barring evidence to the contrary. Stress whitening would result in the film transmitting less light. 
Hagl does not explicitly state the characteristics of the TSSA material.
Drass (Section 2.1.2, Page 437) teaches that TSSA consists of polydimethyl siloxanes and nano-silica particles. Drass is used only to show the characteristics of the material of Hagl (See MPEP 2124).
Hagl does not explicitly teach the refractive indices or Young’s modulus of the polysiloxane and the nanoparticles. However, given that the polydimethyl siloxane and the nanoparticles can be the same materials as in the instant application and due to the high transparency of the material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Hagl would encompass materials that would have the same properties as in the instant case (including substantially similar refractive indices and Young’s modulus that is at least one order of magnitude different).

Response to Arguments
Applicant's arguments filed June 2, 2020 have been fully considered but they are not persuasive. 
Applicants argue that there is no reason set forth to modify the thickness of Manca et al. (US 2010/0040867) to that claimed. However, the rejection set forth above no longer just relies on the teachings of Manca, but now includes the teachings of Nun et al. (US 2003/0147932). Nun specifically discloses preferred thickness values in the claimed range while still maintaining transparency.
Applicants argue that the examples of Manca are thinner than those claimed. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). There is no general limits on the layer thickness values of Manca that limit the thickness values to those of the examples. Again, the teachings of Nun are included above to address the thickness values. 
Applicants argue that since transparency should be maintained, not reduced in Manca, that there would be no motivation to create a film that exhibits reduced transmission. However, since the transmission change is reversible, the transmission would still remain high. Further, the reduced transmission in the stress state is an intended use of the film. The film of Manca could behave in that manner and thus, would meet the intended use. 
Applicants provide a discussion of the Declaration under 37 CFR 1.132 filed June 2, 2020. However, this Declaration is insufficient to overcome the rejections set forth 
In section 8 of the Declaration, it is stated that it is their view that the film of Manca would not exhibit the same properties. However, this appears to be an opinion, not factual evidence of the behavior (See MPEP 716.01(c), III).
In Section 9, the Declaration asserts that at a greater thickness, the film of Manca would no longer be transparent. However, as set forth above, Nun teaches maintaining thickness at values within the claimed range. Further, Barthel et al. (US 5,591,797) (Column 1, line 56 through Column 2, line 4) teaches silicone materials with silica particles that does not lead to opacity of the silicone and teaches thickness values even larger than the claimed thickness range (Column 15, lines 9-18). Still further, Hagl et al. (Tensile Loading of Silicone Point Supports – Revisited) teaches testing 1 mm thick films of Transparent Structural Silicone Adhesive (TSSA) and that this film has high transparency (Section 2, second page). Thus, it does not appear that greater thickness results in films that are no longer transparent. 
Due to amendments to the claims and upon further consideration, the rejections from the January 2, 2020 Office Action are withdrawn and replaced by those presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 9, 2021